Pleasants, P. J. This cause was tried by the court below without a jury and the garnishee discharged on the facts appearing from his answer and testimony, which are conceded to be in substance as follows: Fast was keeper of the poor house and farm of Fulton county at a salary of $700 a year, and when the writ was served there was due him on that account about $140. Wolf, the garnishee, was the county poor agent, and as such had in his hands money appropriated by the board of supervisors to pay the indebtedness of the county existing and accruing on account of the care and support of the county poor, including the salary of Fast. He had had no accounting or settlement with Fast in respect to the amount then due him, nor had any specified amount been set apart or appropriated for its payment, but he had usually paid him by the month, $58.83 a month, and knew about how much was so due; which amount,he says, he would have paid him out of the moneys so in his hands if he had come, instead of the officer with the writ, and asked him for it. This money was in his hands, entire and undivided, and the amount due Fast was the same as any other debt owed by the county. He said: “ I owe nothing to Fast personally. The money came to my hands in the capacity of agent of Fulton county. It belonged to Fulton county, and not to Fast until paid to him.” In relation to his own appointment, he testified: “ I am the agent of Fulton county. The board of supervisors appointed a committee of three and they selected one of their number to act as agent, and I am the one so appointed.” Of course the opinions of the garnishee, and what he would have done under other circumstances stated, are immaterial. The facts appear, however, with sufficient fullness and clearness to determine the question of his liability in this proceeding. By Sec. 28 of Chap. 107 of the R. S., the county board is authorized to acquire and maintain a poor house and farm, to appoint a keeper and all other necessary agents and servants for the management and control of them, to make necessary appropriations out of the county treasury for the purchase of land and erection of buildings as authorized by that act, and to defray the expenses necessary in the care and maintenance of the same and for the support of the poor; and “ to appoint an agent to have the general supervision and charge of all matters in relation to the care and support of the poor, and prescribe liis compensation and duties.” The mode of his appointment is not indicated. Any mode recognized by the board and the appointee is therefore sufficient, and there can be no doubt that Wolf was the county poor agent contemplated by the statute. Counties are municipal corporations. Chap. 34, R. S., Sections 22-41; Marion County v. Lear, 108 Ill. 343. Municipal corporations have a locality which is fixed and limited. Without a special law or contract requiring it, they do not seek their creditors, and are not bound to do so, as are other debtors. They pay through agents and at places appointed for that purpose, and their creditors seek them at those places. The moneys appropriated by them, and in the hands of their agents for such payment, do not belong to the creditors until they are paid to them. Until then the corporation may change the appropriation and apply them to other uses. The agent receives and holds them as the moneys of the corporation, to be applied according to its directions, given or to be given. When he pays them to its creditors he pays them under a primary duty to the corporation and not to the creditor, from which duty the corporation may absolve him without regard to the will of the creditor. His caséis, therefore, very different from that of a sheriff or master in chancery, having in hand a surplus after satisfying the execution, or decree under which they obtained it. These officers,received such surplus, together with the amount of the judgment or decree debt, as the money of the debtor. By warrant of law they retain the amount of such debt, but no more. The surplus is the debtor’s money, being the price received for his property. ¡Neither the court nor the officers have any pretense of claim to it, or of right to retain it as against him. Thus, as to such surplus they are clearly within the terms and reason of the statute, and may well be garnisheed. So as to an executor or administrator after order of distribution made. The money they hold has been adjudged to be the money of the attachment defendant. But that in the hands of an agent of a municipal corporation as such agent, is not the money of its creditor. The agent holds nothing belonging to such creditor, nor is in any way. indebted to him. On principle, then, he is not liable to garnishment for a debt of such creditor. Triebel v. Colburn, 64 Ill. 376. On grounds of public policy also, such corporations are exempt from that liability, and that exemption must extend to their agents. Merwin v. The City of Chicago, 45 Ill. 135. Judgment affirmed.